DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the concave edge portion extends “within a circumferential space requirement of the belt”. It is unclear what is meant by this limitation, and the specification does not define this limitation. For examination purposes only, it will be assumed that this limitation is intending to require that the edges do not protrude circumferentially more than the remainder of the belt.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuno (USP 6,052,873). For portions of the rejection, please see the annotated fig. 1 of Cuno below:

    PNG
    media_image1.png
    520
    552
    media_image1.png
    Greyscale


In regards to claim 1, Cuno discloses a clamping collar comprising a metal belt (1; abstract discloses metal) configured to be clamped on an object, the belt having an inner recess comprising a bottom delimited by cheeks (2, see fig. 4) oriented towards an axis of the belt, the clamping collar comprising a capacity reserve (see annotated fig. above), formed by a portion of the belt configured to elongate under an effect of a clamping tension of the belt (capability shown between figs. 1 and 2), the capacity reserve being delimited, along a circumferential direction of the belt, by linking portions (see annotated fig. above) in which the cheeks are 
In regards to claim 2, Cuno further discloses the cheek portions have convex curved edges (shown in fig. 1).
In regards to claim 3, Cuno further discloses the capacity reserve has at least one concave edge portion (shown in annotated fig. - edge of “2” at concave reserve portion).
In regards to claim 4, Cuno further discloses the cheek portions are at least partly located axially on either side of said concave edge portion (shown in annotated fig.).
In regards to claim 5, Cuno further discloses the concave edge portion extends within a circumferential space requirement of the belt (shown in fig. 1).
In regards to claim 9, Cuno further discloses the cheek portions are formed in lobes (shown in figs. 1-4).
In regards to claim 10, Cuno further discloses the capacity reserve has at least one concave edge portion, and wherein at least one of the lobes has an apex located axially in line with a bottom area of a concavity of the concave edge portion (shown in figs. 1-4).
In regards to claim 11, Cuno further discloses the belt carries a protruding lug (11) in the vicinity of a first end and a hook (6) in the vicinity of a second end, the hook having a front wall (8) and a common part (7), the front wall being intended to be retained behind the lug while the hook is hooked on the lug to keep the collar in a clamped state (shown in fig. 2), the common part linking the front wall to the belt and having a gripping surface (surface of 15) protruding radially outwardly and two lateral borders which extend axially on either side of the gripping surface by being radially set back from the gripping surface (shown between figs. 3 and 10).
In regards to claim 12, Cuno further discloses the gripping surface is formed at the rear of a boss (15) of the common part.
In regards to claim 13, Cuno further discloses the collar formed in one piece from a metal strip (shown in fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cuno as applied to claim 3 above, and further in view of Lecbych et al. (US 2019/0211953 hereinafter “Lecbych”).
In regards to claim 6, Cuno discloses the clamping collar of claim 3. Cuno does not disclose the capacity reserve comprises at least one hole.

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the capacity reserve section with at least one hole, in order to assist with positioning of the clamp on a flange by a corresponding projection on the flange being able to engage in the hole and prevent rotation of the clamp in the circumferential direction, as taught by Lecbych at paragraph [0023].
In regards to claim 7, while Cuno and Lecbych not expressly disclose the hole extending up to the cheek portions; the size of the hole may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cuno to have the hole extend up to the cheek portions in order to allow it be hooked onto a correspondingly sized flange projection, as the size of the hole may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. 
In regards to claim 8, while Cuno and Lecbych not expressly disclose the hole width being at least 50% of the width of the belt; the size of the hole may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Cuno to have a hole with a width at least 50% of the width of the belt, as the size of 
Further with regards to claims 7 and 8 it is noted In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar clamping collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/09/2022